                          Case 6:20-cv-00236-MK                     Document 1         Filed 02/12/20            Page 1 of 5



  Pro Se I (Rev. 12/16) Complaint for a Civil.Case



                                              UNITED STATES DISTRICT COURT                                                                                  I
                                                                         for the                                                                            I
                                                                                                                                                            i
                                                                 District of Oregon _
                                                                                                                                                          . Ii
                                                                                                                                                            I

                                                                    Eugene Division


                                                                           )       Case No.
                                                                                                                                                            l
                                                                                                                                                            I
                                                                                                                                                            I
                                                                           )                                                                                I
                                                                                                  (to be filled in by the Clerk's Office)                   I
                                                                                                                                                            I
                                                                           }
   ·         .                   lainti.ff(s)                              )
  (Write the full name of each plaintiff who is filing this complaint.
  If the names ofall the plaintiffs cannot fit in the space above;
                                                                           )       Jury Trial: (cJieckone)    IZ] Yes      ONo
  please write "see attached" in.the space and attach an additional        )
· page with the full list ofnames.)                                        )
                                    -v-                         .          )
 r}l\eLavt rR Ai/Jtu:k,t1
                        .rvt--aJ . , .. . I                                )
  .A/ bu,IUJ Poiice, lu~_r-~, d al                                         )

·UVJ.nCillW!lj £:"~fi~~j
                                                                           )
                                                                           )
 (Write the full name of each defendant wJio is being sued. If the
                                                                           )
 names ofall the defendants cannotfit in the space above, please           )
 write "see attached" in the space and attach an additional page           )
 with ihefu/1 list of names.)



                                                 .. COMPLAINT FOR A CIVIL CASE


  I.        The Parties to This Complaint
            A.         The Plaintiff(s)

                       Provide the information below for each pfaintiff named in the complaint. Attach additional pages if
                       needed.
                                  Name
                                   Street Address
                                   City and County .
                                   State and Zip Code
                                   Telephone Number
                                  E-mail Address


             B.        The Defendant(s)

                        Provide the ·information below for each defendant named in the complaint, whether the defendant is an
                        individual, a government agency,. an organization, or a corporation. For an individual defendant,
                        include the person's job or title_ (if known). Attach·_additional pages if needed;


                                                                                                                                            Page I of 5
                            Case 6:20-cv-00236-MK                Document 1   Filed 02/12/20   Page 2 of 5



     Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


                          Defenaant No. 1
                                     Name.
;'
I'                                   Job or Title (if known)
                                     Street Address
                                     City and County
                                     State and Zip Code ·
                                     Telephone Nm;nber
                                     E-mail Address (if known)


                          Defendant No. 2
                                     Name
                                     Job or Title (if known)
                                     Street Address
                                     City and County
                                    .State and Zip Code
                                     Telephone Number
                                     E-mail Address (if kno;n)


                          Defendant No. 3
                                     Nai:ne
                                     Job or Title (if known)
                                    · Street Address
                                     City and County
                                     State ~nd Zip Code
                                     Telephone Numbe_r
                                     E-mail Address (if known)


                          Defendant No. 4
                                     Name
                                     Job or Title (if known)
                                     Street Address
                                     City and County
                                     State and Zip Code
                                                                                                                             i
                                     Telephone Number ·                                                                    • I
                                                                                                                             I
                                                                                                                             I
                                     E-mail Address (if known)
                                                                                                                             !
                                                                                                                             I
                                                                                                                             I
                                                                                                             Page 2 of 5
                                                                                                                             II
                                                                                                                             I
                                                                                                                             I
                            Case 6:20-cv-00236-MK                 Document 1             Filed 02/12/20   Page 3 of 5


                 .                            .
Pro Se I (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

         ·Federal courts are courts of limited jurisdiction (limited power). Generally, only two types ofc~ses can ·be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under28 U.S.C. § 1331; a case arising under the United States Constitution or federal laws ·or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the 'amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a. citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                     ~Federal question.                             D Diversity of citizenship
          Fill out the paragraphs in this section that apply to this case.

          A.           If the Basis for Jurisdiction Is a Federal Question

                       List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                       are at issue in this case.
                        ~w '\7rvt-e-eillM t(cuL~llf0-~ t )
                            \<?; uses 1qte1                                         ·
                            l <? 1J£C '"V-\1.                                                    . ,.
                            42 use \qg-3                       Y2. USG t22D3
          B.           If the Basis for Jurisdiction Is Diversity of Citizenship

                       I.       The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name)    f:'.,\luJxtb ~\Ji~\l,v il\YV\.eJ\,\£[7        , is a citizen of the
                                            State of (name)       DY~fJY\           ·_                       .

                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name)                                                  , is incorporated
                                                                    ------------------
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same i,iformationfor each additional plaintiff.)

                       2.        The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)                                                  , is a citizen of
                                                                       ---------'---------
                                            the State of (name)                                                  0 r is a citizen of
                                            (foreign nation)


                                                                                                                               Page 3 o_f 5
                       Case 6:20-cv-00236-MK                             Document 1    Filed 02/12/20         Page 4 of 5



Pro Se J-(Rev. 12/16) Complaint for a Civil Case




                                b.. _           Ifthe defendant is a corporation        . ._            . .
                                        . ·• The defendant, (name)         7h.-l- ~ fi/\1 k¥LJ1&1.t: , is incorporated under
                                                                             .
                                                m~ law~ of the State of (name) . ~ · · 0 ·                                  . , and has its

                                                principal place ofbu~iness in the State oA-,::) ___,,0.._,_Y_,,,~=-,'\'C....C....-'----------
                                                Or is incorporated under the laws of (foreign nation)
                                                and has its principal place of business in (name)

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                              · same iriformationfor each additional defendant.)

                     3 .._      The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defet1dant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement,of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
         . the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
             \ V\.OJV·t })e,~"' --hurq&f ed h1j Ioca.1 ~ e r ~ f/ltl, t\ - s ~
                       "· . ~ W OYlMe- lJY\, J6y l!Jet{.,vs , vvl,uc,h ts Jvst '
                                                                                                                 ~r ~
                                                                                                                                   VU!.-         .

                                                                                 5
             ~~tc~W_t1 m r~i~--jo~s ~ - l'v~                                       -cl~
             ~ y [cl l\Jtlfl ~ ~~U,D'Y\_S ~g~s ~AA ~u£1w'-vV\Jl ~ s                                                                                    ___
                                            .          Y)'\.{___   1'.   ecc.u,r f.         ' I         OS                                           la;u)I\

IV.       Relief
                                                                                                                                                             ~-
          State briefly and pre-cisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time.· Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, arid the reasons you claim you are entitled to actual or
          punitive money damages.                                 .
            \ lUV'-c      a.sklY'q ~ -{hQ,s-e.- c»Y'r~ ~l<e,-\)1\                                        ·rv~~ tP~ev
        ~ ~ '(~1';-cUs~re'.l.l l lUlt~ cll1~(2,,S, lh ~ tlNl'WIIL~
        if d\ BSD) 000) t)E)D 1b \oe, fAtNOJrrkA fby · ~Sc, .tlf PW€¥/ .,
         f'tJs~ llYV-esr ga,~e-Y ~Ni ~bd > 50tL~, ~ G O ~ , GJttenvpft~ · ,
                                        I

         --tn ryre>I~ v-lfovf\~ Y \ ¾ S ~ , ~o._fn1ctcf1nai ~d-tf'\c~,                                                                                         .
          .\{ MctcJL~m I ~ L l ~ wrosecu.:tLoYtf d_ e.-fa-v¥\tt.tL\lv\,. of . '                t\~s ~                                Page 4 of

           . cNl,vltci-eJI ~ Wt_01 o.f· \fffl5Y\lfN (,-OY\,V1 clu:w) ~ W\V.e,,t~-r'ltl • Ci.Je" \~
         . · M ~ 2/~{-:iOuJ hJ&.,, w-~-i:twa.r-evJoy If/;= h bu.vs, YYlll1i~1dl:_d ti -- ·vr-         1
                        Case 6:20-cv-00236-MK            Document 1         Filed 02/12/20       Page 5 of 5



Pro Se 1 (Rev. 12/16) °Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowl"edge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing faw or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the· factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.          For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:


                      Signature of Plaintiff
                      Printed Name of Plaintiff


          B.          For Attorneys

                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                       Page 5 of 5
